DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action 
The response filed on 10/19/2021 has been entered and made of record.
Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 9 and 17 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Reese Robert J. et al. [US 5832125 A: already of record] in view of Allen Geoff  et al. [US 20040117427 A1].
Regarding claim 1, Reese teaches:
1. A computer-implemented method (i.e. The present invention relates to video compression schemes- Col 1, lines 14-15) comprising: 
determining, by a computing system, during encoding of a video, processor capabilities (i.e. performance of the video encoder- Col 3, lines 32-34) for performing the encoding of the video (i.e. The bit rate controller of FIG. 1 analyzes the performance of the video encoder in encoding the previous video frame i-1 relative to prior encoded video frame- Col 3, lines 32-34); 
changing, by the computing system, a sampling rate of the video to be encoded (i.e. global quantization level- Col 3, lines 32-34) according to the determined processor capabilities (i.e. The adjustments to the global Q levels are based on both short-term characterizations of the performance of the video encoder and long-term characterizations of that performance- Col 3, line 7-10… adjust the global quantization level for the current video frame i- Col 3, lines 32-34… Short-term characterizer 202 characterizes the short-term performance of the video encoder based on the previous encoded frame size and the specified target encoded frame size to set the Q delta parameter. Long-term characterizer 204 characterizes the long-term performance of the video encoder using the previous encoded frame size (to update the current average encoded frame size) and the specified target average encoded frame size- Col 6, line 1-15); and 
scaling a quality of remaining frames of the video during the encoding based on the changed sampling rate according to the determined processor capabilities, wherein at least one remaining frame of the video is downsampled (i.e. Q delta is incremented (step 120) to increase the quantization level and thereby tend to decrease the average size of the encoded frames- Col 5, line 12-18) when the processor capabilities satisfy first capabilities (i.e. If the current average encoded frame size is larger than the specified target average encoded frame size (step 118), then the long-term trend in the performance of the video encoder is such that the encoded frames are too large… Those skilled in the art will understand that one reason for using the adjustment interval of step 106 to prevent the global Q level from being allowed to be adjusted with every frame is to give the adjustment of Q level a chance (i.e., more than one frame) to have a meaningful effect on the long-term performance of the video encode- Col 5, lines 12-24).
However, Reese does not teach explicitly:
	the scaling comprising: downsampling, by the computing system, at least a first remaining frame included in the remaining frames based at least in part on a two- dimensional filter that filters across or along one or more scan lines.
In the same field of endeavor, Allen teaches:
	the scaling comprising: downsampling, by the computing system, at least a first remaining frame included in the remaining frames based at least in part on a two- dimensional filter that filters across or along one or more scan lines (i.e. In this process, as noted, images will be resized (as noted above, sometimes referred to as "scaled") and made smaller. Resizing is commonly performed through a "geometric transformation", whereby a digital filter is applied to an image in order to resizing it. Filtering is done by convolving the image pixels with the filter function. In general these filters are two-dimensional functions- ¶0458).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Reese with the teachings of Allen with the teachings of Allen to minimize computation requirements (Allen- ¶0465).

Regarding claim 5, apparatus claim 5 is drawn to the apparatus using/performing the same method as claimed in claim 1. Therefore apparatus claim 5 corresponds to method claim 1, and is rejected for the same rationale as used above.  

Regarding claim 9, computer-readable medium storing instructions claim 9 corresponds to the same method as claimed in claim 1, and therefore is also rejected for the same rationale as listed above.

Regarding claim 17, Reese and Allen teach all the limitations of claim 1 and Reese further teaches:
wherein the determined processor capabilities indicate time- invariant processor capabilities or time-varying processor capabilities (i.e. Short-term characterizer 202 characterizes the short-term performance of the video encoder based on the previous encoded frame size and the specified target encoded frame size to set the Q delta parameter. Long-term characterizer 204 characterizes the long-term performance of the video encoder using the previous encoded frame size (to update the current average encoded frame size) and the specified target average encoded frame size- Col 6, line 1-15).

Claims 2, 3, 6, 7, 10, 11 are 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Reese Robert J. et al. [US 5832125 A: already of record] in view of Allen Geoff et al. [US 20040117427 A1] and further in view of Naito Yukihiro [US 20070097257 A1: already of record].
Regarding claim 2, Reese and Allen teach all the limitations of claim 1. 
However, Reese and Allen do not teach explicitly:
further comprising: 
measuring, by the computing system, a present frame rate of a video being encoded; 
determining, by the computing system, that the present frame rate is stable; 
in response to determining that the present output frame rate is stable: 
measuring, by the computing system, a present quantization parameter (QP); and 
scaling, by the computing system, a quality of remaining frames of the video during the encoding according to the QP.
In the same field of endeavor, Naito teaches:
further comprising: 
measuring, by the computing system, a present frame rate of a video being encoded (i.e. the average frame rate is calculated by the coding control section 26- ¶0026); 
determining, by the computing system, that the present frame rate is stable (i.e. In case that it is higher than the. threshold value T4- ¶0026); 
in response to determining that the present output frame rate is stable: 
measuring, by the computing system, a present quantization parameter (QP); and scaling (i.e. an advantage that a change of the maximum quantization step size 28 is rapidly reflected into picture quality when a tendency of the generated information content changes can be obtained- ¶0027), by the computing system, a quality of remaining frames of the video during the encoding according to the QP (i.e. the maximum quantization step size 28 is increased- ¶0026).
(Naito- ¶0008).

Regarding claim 3, Reese, Allen and Naito teaches all the limitations of claim 2 and Reese further teaches:
wherein the scaling the quality of the remaining frames includes selectively operating a hardware circuit (i.e. The hardware and software architectures for video encoding and decoding systems, according to preferred embodiments of the present invention, are described in detail in the '1022 application, the teachings of which are incorporated herein by reference- Col 2, lines 66-67) to perform video encoding tasks for the remaining frames of the video (i.e. Frame encoder 208 uses the global Q level to encode the current frame to generate the corresponding encoded frame data- Col 6, lines 1-16).

Regarding claim 4, Reese, Allen and Naito teach all the limitations of claim 3.
However, Reese does not teach explicitly:
wherein the hardware circuit comprises a filter for reducing video resolution.
In the same field of endeavor, Allen teaches:
wherein the hardware circuit (i.e. Edge Encoder (1616)- ¶0488) comprises a filter for reducing video resolution (i.e. At the edge in the Edge Encoder (1616), the processing is focused on customizing the media for best viewing based on knowledge of local conditions and for local branding and regional or individual ad insertion. The video processing steps common at this stage may include blurring, temporal and spatial down sampling, the addition of a source watermark or "bug", and ad insertion. It is possible that some specialized steps would be added to compensate for a particular streaming codec. The preferred embodiment should at least perform temporal and spatial down sampling to size the video appropriate for local conditions- ¶0488). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Reese with the teachings of Allen with the teachings of Allen to minimize computation requirements (Allen- ¶0465).

Regarding claim 6, apparatus claim 16 is drawn to the apparatus using/performing the same method as claimed in claim 2. Therefore apparatus claim 6 corresponds to method claim 2, and is rejected for the same reasons of obviousness as used above.  

Regarding claim 7, apparatus claim 7 is drawn to the apparatus using/performing the same method as claimed in claim 3. Therefore apparatus claim 7 corresponds to method claim 2, and is rejected for the same reasons of obviousness as used above.  

Regarding claim 8, apparatus claim 8 is drawn to the apparatus using/performing the same method as claimed in claim 4. Therefore apparatus claim 8 corresponds to method claim 4, and is rejected for the same reasons of obviousness as used above.  

Regarding claim 10, computer-readable medium storing instructions claim 10 corresponds to the same method as claimed in claim 2, and therefore is also rejected for the same reasons of obviousness as listed above.



Regarding claim 12, computer-readable medium storing instructions claim 12 corresponds to the same method as claimed in claim 4, and therefore is also rejected for the same reasons of obviousness as listed above.

Regarding claim 13, Reese, Allen and Naito teach all the limitations of claim 2. 
However, Reese and Allen do not teach explicitly:
further comprising: 
in response to determining that the present output frame rate is stable: 
measuring, by the computing system, a present quantization parameter (QP); and 
scaling, by the computing system, a quality of remaining frames of the video during the encoding according to the QP.
In the same field of endeavor, Naito teaches:
further comprising: 
in response to determining that the present output frame rate is stable: 
measuring, by the computing system, a present quantization parameter (QP); and scaling (i.e. an advantage that a change of the maximum quantization step size 28 is rapidly reflected into picture quality when a tendency of the generated information content changes can be obtained- ¶0027), by the computing system, a quality of remaining frames of the video during the encoding according to the QP (i.e. the maximum quantization step size 28 is increased- ¶0026).
(Naito- ¶0008).

Regarding claim 14, apparatus claim 14 is drawn to the apparatus using/performing the same method as claimed in claim 13. Therefore apparatus claim 14 corresponds to method claim 13, and is rejected for the same reasons of obviousness as used above.  
Regarding claim 15, computer-readable medium storing instructions claim 15 corresponds to the same method as claimed in claim 13, and therefore is also rejected for the same reasons of obviousness as listed above.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reese Robert J. et al. [US 5832125 A: already of record] in view of Allen Geoff et al. [US 20040117427 A1] and further in view of Drive Marine et al. [US 20090315886 A1: already of record].
Regarding claim 16, Reese and Allen teach all the limitations of claim 1.
However, Reese and Allen do not teach explicitly:
	wherein the determined processor capabilities indicate whether a hardware acceleration unit or a graphics processor is available.
In the same field of endeavor, Drive teaches:
wherein the determined processor capabilities (i.e. resource usage 14- ¶0018) indicate whether a hardware acceleration unit or a graphics processor is available (i.e. he specified encoder/decoder pair for which the resource usage 14, including the CPU, RAM and Graphic Card usage, is to be determined is activated- ¶0018).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Reese and Allen with the teachings of Drive to advantageously provide a novel system and method for preventing resource exhaustion while performing video rendering (Drive- ¶0004).

Regarding claim 20, Reese and Allen teach all the limitations of claim 17.
However, Reese and Allen do not teach explicitly:
	wherein the time-varying processor capabilities indicate whether other higher priority tasks are currently being executed, wherein the other higher priority tasks involve direct user interaction.
In the same field of endeavor, Drive teaches:
wherein the time-varying processor capabilities indicate whether other higher priority tasks are currently being executed (i.e. thus, any video played as a result of user interaction from an alarm or event in the system has a higher priority, while any video played as a result of an automated procedure during forensics or video verifications purposes has a lower priority- ¶0028), wherein the other higher priority tasks involve direct user interaction (i.e. The default order of priority will most often be user interaction videos followed by automated procedure videos- ¶0028).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Reese and Allen with the teachings of Drive to advantageously provide a novel system and method for preventing resource exhaustion while performing video rendering (Drive- ¶0004).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Reese Robert J. et al. [US 5832125 A: already of record] in view of Allen Geoff et al. [US 20040117427 A1] and further in view of Suzuki Mitsuyoshi [US 6697567 B1: already of record].
Regarding claim 18, Reese and Allen teach all the limitations of claim 17.
However, Reese and Allen do not teach explicitly:
	wherein the time-varying processor capabilities indicate at least one of an amount of buffer space available to store encoded video data before the encoded video data is sent through a network interface.
In the same field of endeavor, Suzuki teaches:
wherein the time-varying processor capabilities indicate at least one of an amount of buffer (i.e. Transmission Buffer section 21- fig. 1-2) space available to store encoded video data (i.e. When the buffer capacity of the transmission buffer 21a is B, for example, encoding is carried out in a quantization step size Q0 and information is stored until the buffer capacity reaches B/2. When the buffer capacity has reached B/2, transmission is started from this time at a fixed transmission bit rate R0. Thereafter, a differential obtained by subtracting the fixed transmission bit rate R0 from the generated bit rate R of the transmission buffer input 14 is time-integrated, and the differential is increased or decreased as a buffer stored quantity- Col 2, line 53-63) before the encoded video data is sent through a network interface (i.e. A transmission buffer section 21 temporarily stores the transmission buffer input 14, and transmits it to a channel adapter- Col 2, line 1-8).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Reese and Allen with the teachings of Suzuki to enable the user to easily manage the recording (Suzuki– Col 19, line 5-7).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Reese Robert J. et al. [US 5832125 A: already of record] in view of Allen Geoff et al. [US 20040117427 A1] and further in view of Bichot Guillaume et al. [US 20130013803 A1: already of record].
Regarding claim 19, Reese and Allen teach all the limitations of claim 17.
However, Reese and Allen do not teach explicitly:
wherein the time-varying processor capabilities indicate an amount of instantaneous network bandwidth available over a window of time.  
In the same field of endeavor, Guillaume teaches:
	wherein the time-varying processor capabilities indicate an amount of instantaneous network bandwidth available over a window of time (i.e. measuring the available bandwidth between the client and the server for the next chunk reception period- Abstract).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Reese and Allen with the teachings of Guillaume to request higher quality chunks using the remaining available bandwidth (Guillaume- ¶0042).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488